TOM LOFTUS, Chairperson Assembly Organization Committee
On behalf of the Assembly Committee on Organization, you have asked whether a value-based motor vehicle registration fee would violate the uniformity clause, article VIII, section 1 of the Wisconsin Constitution. As you describe it, the statute would designate the registration fee as a tax imposed on the privilege of using a motor vehicle on Wisconsin highways and would apply only to vehicles used on the highways. You specifically ask whether a system under which the registration fee varies directly with the value of the motor vehicle would violate the uniformity clause and whether a fee based on the manufacturer's suggested retail price and the age of the motor vehicle would violate the uniformity clause.
Article VIII, section 1 of the Wisconsin Constitution requires that "[t]he rule of taxation shall be uniform . . . . Taxes shall be levied upon such property . . . as the legislature shall prescribe." The uniformity clause, however, applies only to ad valorem, direct taxes on property. Mobil Oil Corp. v. Ley, 142 Wis.2d 108,416 N.W.2d 680 (Ct.App. 1987), review denied, 144 Wis.2d 956,428 N.W.2d 554 (1988). Gottlieb v. Milwaukee, 33 Wis.2d 408,147 N.W.2d 633 (1967).
Article VIII, section 1 of the Wisconsin Constitution provides that "[t]axes may also be imposed on incomes, privileges and occupations, which taxes may be graduated and progressive, and reasonable exemptions may be provided." Our supreme court has held that the taxing of an automobile used for strictly private *Page 136 
purposes is a tax upon the privilege of using the highways of the state. State ex rel. Transportation Asso. v. Zimmerman, 181 Wis. 552,559, 196 N.W. 848 (1924). In Zimmerman, the court upheld a registration fee which was based in part on a vehicle's weight but which provided for a reduction in the fee if the automobile had been operated for more than five years. The fee inZimmerman, and the present fee imposed in section 341.04 (1), Stats., are clearly taxes imposed on the privilege of operating a vehicle upon state highways, not taxes imposed on automobiles. Section 341.04 (1) makes it unlawful to operate on the highway without paying the fee; vehicles not operated on the highway, vehicles stored by the owner or vehicles that are part of a dealers' inventory are not subject to the registration fees.
A registration fee based on the value of the motor vehicle, or based upon the suggested retail price and age of the motor vehicle, would not change the fee from a privilege tax to a property tax. The change affects only the measure of the tax, not the activity which is being taxed. As noted, in Zimmerman the court upheld a fee system in which the measurement of the tax included the weight of the vehicle. The proposed system simply changes the measure of the tax. See Mobil Oil Corporation.
DJH:AL *Page 137